DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 5 recites, inter alia, the second coil conductor extends from the area adjacent to the other end face to an area about halfway along the element body in the first direction, without doubling back along the first direction, the third coil conductor extends from the area about halfway along the element body in the first direction to an area adjacent to the one end face, without doubling back along the first direction, the fourth coil conductor extends from the area adjacent to the one end face to the other end face in the first direction. (Emphasis added).  
Response to Arguments
Applicant’s arguments with respect to Claims 1-4 have been fully considered but they are not persuasive.
As to claim 1, Applicant asserts that the combination of Yoneda in view of Shimoda fails to teach or disclose at least “the second coil portion is curved as a whole”. (Emphasis added).
Examiner respectfully disagrees.  A prima facie case is disclosed in the combination of Yoneda in view of Shimoda since Shimoda teaches at least “the second coil portion is curved as a whole” from the coil circumferential edge (20a), and it would have be obvious to modify the teaches of Yoneda with the teaching of Shimoda, in order 
Applicant asserts that Yoneda teaches away.  Examiner respectfully disagrees.  Yoneda is the primary reference, yet Applicant asserts Yoneda teaches away instead of the secondary reference Shimoda.  Further, there is no teaching away present in Yoneda since Applicant merely states objectives of Yoneda of reducing short-circuit risk and reducing stray capacitance between the outer terminal electrodes and the coil conductor.  As such there is nothing preventing a person of ordinary skill in widening the inner diameter of the coil of Yoneda that would negate said objectives.  Such assertions fall well short of a “teaching away”.
Thus, the limitations are met using the broadest reasonable interpretation.  Therefore, Examiner respectfully asserts that the combination of Yoneda in view of Shimoda sufficiently teaches the limitations recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al., (hereinafter Yoneda), U.S. Patent Application Publication 2017/0103848, in view of Shimoda et al., (hereinafter Shimoda), U.S. Patent Application Publication 2018/0068780.
Regarding Claim 1, Yoneda teaches, a laminated coil component (Fig. 2) comprising: 
an element body (2) having a rectangular parallelepiped shape, including a pair of end faces (7, 8) opposed to each other in a first direction, a pair of first side faces (3, 4) opposed to each other in a second direction orthogonal to the first direction, and a pair of second side faces (5, 6) opposed to each other in a third direction orthogonal to the first direction and the second direction, and formed by laminating a plurality of element-body layers (9A-9F) in the third direction; 
a coil (12) formed in the element body by a plurality of coil conductors (10A-10F) and having a coil axis along the third direction; and 
a pair of conductors (15, 16) disposed on the element body in such a way as to be apart from each other in the first direction, wherein 
each of the pair of conductors (15, 16) has an L shape when viewed from the third direction and includes a first conductor portion (a first conductor portion of 
the coil (12) includes a first coil portion disposed closer to the other of the first side faces than an end portion of the second conductor portion at a side of the other of the first side faces, and a second coil portion disposed closer to the one of the first side faces than the end portion, 
the first coil portion (20, 21, 24) includes a first straight portion (24) and a pair of second straight portions (20, 21) connected to both ends of the first straight portion, and 
the second coil portion is hex-shaped as a whole.  (Yoneda: Figs. 1-3, para. [0029]-[0031], [0038]).
Yoneda does not explicitly teach, the second coil portion is curved as a whole.
However, Shimoda teaches, the second coil portion (20a) is curved as a whole.  (Shimoda: Figs. 1-3, para. [0094]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, modify the coil conductor of Yoneda to include the curved outer coil portion (20a) of Shimoda, the motivation being that “the inner diameter of the coil 20 can be made larger without increasing the outer shape size” [0101].  (Shimoda: Figs. 1-3, para. [0101]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 2, the combination of Yoneda in view of Shimoda further teaches, wherein the second coil portion (Shimoda: 20a) includes an arcuate curved portion, the motivation being that “the inner diameter of the coil 20 can be made larger without increasing the outer shape size” [0101].  (Shimoda: Figs. 1-3, para. [0101]).
Regarding Claim 3, the combination of Yoneda in view of Shimoda further teaches, wherein the second coil portion (Shimoda: 20a) includes a plurality of straight portions and a curved portion connecting the plurality of straight portions to each other (Shimoda: “[t]he shape of the outer circumferential edge 20a is not limited to a semicircular shape and may be a circular shape including an ellipse, a circular arc, a polygonal shape, or a combination thereof” [0094] reasonably teaches “a curved portion connecting the plurality of straight portions to each other”), the motivation being that “the inner diameter of the coil 20 can be made larger without increasing the outer shape size” [0101].  (Shimoda: Figs. 1-3, para. [0101]).
Regarding Claim 4, the combination of Yoneda in view of Shimoda further teaches, wherein a pair of coil conductors (Yoneda: 10A, 10B) adjacent to each other in the third direction among the plurality of coil conductors is disposed in such a way as to at least partially overlap each other when viewed from the third direction.  (Yoneda: Figs. 1-3, para. [0031]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MALCOLM BARNES/
Examiner, Art Unit 2837
3/18/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837